DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.  
Claims 1, 4, 6, 32, and 88 have been amended, and claim 5 has been canceled. It is noted that all prior rejections of claim 5 are moot in view of the cancellation of that claim.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the enablement rejection set forth in the prior Office action, as the claims no longer required “predicting patient response” to chemotherapy.  However, the claims remain rejected under 35 USC 103 for the reasons given below (as the amended claims remain obvious over the teachings of Pieck et al in view of Cimino et al).  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 23, 2020 is again acknowledged.
Claims 65, 69 and 71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on March 23, 2020.
Claims 21, 23, 53 and 55 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, 18, 32, 40, 42, and 88 remain rejected under 35 U.S.C. 103 as being unpatentable over Pieck et al (British Journal of Cancer 98:1959 [2008]; previously cited) in view of Cimino et al (Bioanalysis 5(3):369 [Feb 2013]; cited in IDS).

Independent claim 88 as amended is directed to a “method of screening a patient for a combination chemotherapy treatment” comprising essentially the same activities of “administering”, “obtaining”, “measuring” and “comparing”, but wherein the diagnostic reagent comprises “a microdose formulation of a plurality of chemotherapeutic drugs....wherein at least one of said plurality is radiolabeled and binds to the DNA....to form a DNA-drug adduct”.  
Pieck et al disclose methods comprising administering oxaliplatin to cancer patients, obtaining blood samples from the patients following oxaliplatin administration, and measuring DNA-adduct frequency in the samples (specifically in white blood cells) (see entire reference, particularly the Abstract, the “Patients and Methods” at page 1960-1961, left column, and the Results at page 1961, right column-page 1962).  
With regard to the new claim limitation “comparing said DNA-drug adduct frequency with a first predetermined threshold”, Pieck et al teach comparing measured 
Pieck et al report that while they observed a relationship between adduct levels and response, some results were not statistically significant (page 1962, right column; Discussion at page 1964, left column); Pieck et al state that further investigation in a larger, more homogenous group of patients is warranted (page 1964, right column).  
Accordingly, Pieck et al teach all of the required elements of the claims with the exception of administering a “diagnostic reagent comprising a patient dose of a microdose formulation” of oxaliplatin, as well as the radiolabeling of oxaliplatin in such a microdose formulation.  
Cimino et al provide an overview of prior studies of various platinum drugs (including oxaliplatin) with respect to whether DNA-adduct formation may function as a predictive biomarker (see pages 9-11); Cimino et al teach that evidence is mixed and that further research is required to determine whether the measurement of such adducts (including in response to microdosing) is or is not predictive of patient response (see in particular page 11).  Cimino et al provide guidance with regard to various techniques for such procedures, including testing microdose-based diagnostics with combinations of other chemotherapeutics, and the radiolabeling of agents for testing via such methods 
In view of the teachings of Cimino et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the method taught by Pieck et al so as to have performed microdosing using radiolabeled oxaliplatin, or (regarding claim 88) a combination of radiolabeled oxaliplatin and another chemotherapeutic agent.  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating the likelihood that a subject will respond to oxaliplatin (as suggested by Cimino et al), and/or confirming and/or determining whether such assays are in fact predictive of oxaliplatin responsiveness (as suggested by the teachings of Pieck et al).  
Regarding dependent claim 4, the claim requires “administering said chemotherapeutic drug to said patient based on said comparison of said DNA-drug adduct frequency with said first predetermined threshold”.  An ordinary artisan would have been motivated to have considered (among other factors) the results of the method suggested by Pieck et al in view of Cimino et al when choosing to administer oxaliplatin, and/or choosing a dosage of oxaliplatin to administer, because Pieck et al teach that at least some of their comparisons were found to be informative with respect th the therapeutic dose (page 5, second full paragraph), which is equivalent to 1% (and thus encompassed by the claim).  Regarding dependent claim 9, Cimino et al disclose the use of 14C as a radiolabel (see page 14 under the heading “AMS”).  Regarding claim 10, it is a property of oxaliplatin that it is an alkylator.  Regarding claim 18, Cimino et al disclose, e.g., evaluating a sample after 4 hours of drug exposure (page 14 under “AMS”), and Pieck et al teach drawing blood for analysis of oxaliplatin-DNA adducts in white blood cells at 4, 24 and 
The reply of June 16, 2021 traverses the prior rejection of claims based upon the same combination of references on the following grounds.  Applicant notes that the examiner has indicated that a prior rejection of dependent claim 5 (now canceled) was withdrawn because “applicant’s arguments are persuasive with regard to this particular claim (given how the ‘predicting’ step is further limited by that claim)” (Reply page 7).  The reply then states that “solely to expedite prosecution, Applicant has amended claims 1 and 88 to replace the ‘predicting’ step, which was not given patentable weight by the Examiner, with the step of ‘comparing said DNA-drug adduct frequency with a first predetermined threshold’ as originally recited in claim 5”) (Reply page 7).  Applicant states the rejection under 35 USC 103 should be withdrawn as a result of these amendments (Reply page 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634